Exhibit 10.2(b)
 
CLARCOR INC.
EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 20, 1999

 

--------------------------------------------------------------------------------




CLARCOR INC.
 
EXECUTIVE RETIREMENT PLAN
 
As Amended and Restated Effective December 20, 1999
 
CLARCOR Inc., a Delaware corporation (“CLARCOR”), adopted, effective as of
December 1, 1994, the 1994 Executive Retirement Plan (“Plan”), an unfunded plan,
providing for the payment of certain retirement and other benefits to
Participants (as hereinafter defined). In order to clarify various provisions
therein, CLARCOR hereby adopts, effective as of July 1, 2000, an amended and
restated Plan, to be known as the CLARCOR Inc. Executive Retirement Plan.
 
ARTICLE I
DEFINITIONS
 
For all purposes of the Plan, words and phrases as used herein with the initial
letter capitalized shall have the respective meanings stated:
 
“Average Monthly Compensation” means the result obtained by dividing the total
Compensation received by a Participant for the three consecutive fiscal years of
service for CLARCOR for which such Participant received his or her highest
Compensation by 36. In the case of a Participant deemed totally and permanently
disabled, the Compensation received in the fiscal year immediately preceding
that in which the disability commences shall be divided by twelve and the
greater of the amount so computed or the amount calculated under the first
sentence shall be the Average Monthly Compensation of the disabled Participant.
 
“Board” means the Board of Directors of CLARCOR Inc.
 
“Cause” means fraud, misappropriation or intentional material damage to the
property or business of CLARCOR or commission of a felony.
 
“Change of Control” means, with respect to a Participant, a significant change
in the ownership of the stock of CLARCOR or in the membership of the Board, as
such change may be defined in an employment, severance, change of control or
comparable agreement (“Change of Control Agreement”), if any, between CLARCOR
and the Participant.
 
“CLARCOR Pension Plan” means the CLARCOR Inc. Pension Plan (formerly the 1984
Restated CLARCOR Pension Trust) as restated or amended from time to time.
 
“CLARCOR Supplemental Plan” means the CLARCOR Inc. 1994 Supplemental Pension
Plan as restated or amended from time to time.
 
“Compensation” means the amount received by a Participant for services rendered
by such Participant to CLARCOR and its subsidiaries as base salary, bonuses and
other annual cash incentives, including amounts of compensation deferred by the
Participant under the Retirement Savings Plan or similar programs; compensation
excludes (i) any extraordinary cash or imputed compensation, such as the taxable
value of benefits or perquisites provided by CLARCOR, (ii) amounts paid or
accrued under any long-term incentive plan of CLARCOR, (iii) any cash or
securities received by a Participant upon the exercise of a stock appreciation
right or stock option, (iv) employer contributions to any tax-qualified
retirement plan or to CLARCOR’s Monthly Investment Plan, and (v) the difference
between the exercise price of any stock option exercised by a Participant and
the then fair market value of the securities of CLARCOR thereby acquired.
Bonuses and other incentive pay shall be deemed to be received in the fiscal
year earned and not in the fiscal year paid.
 
-2-

--------------------------------------------------------------------------------


 
“Deferred Retirement Date” means the first day of the month coincident with or
next following the date the Participant terminates employment with CLARCOR and
all subsidiaries after his or her Normal Retirement Date.
 
“Disability” or “Disabled” means “total and permanent disability,” as defined in
the CLARCOR Pension Plan.
 
“Disability Retirement Date” means the first day of the month coincident with or
next following the date that the Board determines that a Participant has become
Disabled.
 
“Involuntary Termination” means, with respect to a Participant, a termination of
the employment of the Participant under circumstances that entitle the
Participant to receive severance benefits that are payable only in the event of
an “involuntary termination,” as such change may be defined in a “Change of
Control Agreement,” if any, between CLARCOR and the Participant.
 
“Normal Retirement Benefit” shall have the meaning set forth in Article II.
 
“Normal Retirement Date” means the first day of the month coincident with or
next following the date a Participant attains age 65.
 
“Participant” means those officers or key employees of CLARCOR or a subsidiary
who have attained at least 40 years of age and who have been designated by the
Board as Participants in the Plan.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Retirement Benefit” means the amount that would be payable to the
Participant under the CLARCOR Pension Plan or the CLARCOR Supplemental Plan as a
monthly pension payable in the form of a life and 10 year certain annuity as
determined in accordance with the provisions of the CLARCOR Pension Plan, as
though the Participant had elected such “normal form of benefit” under that
plan.
 
“Plan” means the CLARCOR Inc. Executive Retirement Plan (formerly known as the
1994 Executive Retirement Plan), as set forth herein.
 
“Plan Administrator” means the individuals or entity responsible for
administration of the Plan determined in accordance with Article XV of the Plan.
 
-3-

--------------------------------------------------------------------------------




ARTICLE II
NORMAL RETIREMENT BENEFIT
 
(a)           In the event the employment of a Participant by CLARCOR and/or its
subsidiaries terminates at Normal Retirement Date for any reason other than
Cause or death, such Participant shall receive a monthly benefit in the form of
a life and 15 year certain annuity (the “Normal Retirement Benefit”) pursuant to
this Plan equal to the product of: (1) and (2), the total of which shall be
reduced by (3):
 
(1)           four and one-third (4.333%) percent times the number of full and
fractional years of service credited to such Participant under the CLARCOR
Pension Plan after attainment of age 40, but not more than sixty-five (65%)
percent; and
 
(2)           the Participant’s Average Monthly Compensation;
 
(3)           the sum of his or her Pension Retirement Benefits payable at
Normal Retirement Date under the CLARCOR Pension Plan and the CLARCOR
Supplemental Plan.
 
(b)           Payment of benefits pursuant to this Article II shall commence on
the Participant’s Normal Retirement Date and shall be subject to the provisions
of Article VI and Article VIII of the Plan (relating to death and form of
payment of benefits, respectively).
 
ARTICLE III
EARLY RETIREMENT BENEFIT
 
(a)           In the event the employment of a Participant by CLARCOR and all
subsidiaries terminates prior to his or her Normal Retirement Date but after he
has both attained age 50 and completed at least five years of service, for any
reason other than Cause, death or Involuntary Termination following a Change of
Control, such Participant shall receive a monthly benefit for his or her life
equal to the product of: (1) and (2), which shall be reduced by (3):
 
(1)           four and one-third (4.333%) percent times the number of full and
fractional years of service the Participant has been credited with under the
CLARCOR Pension Plan after attainment of age 40, but not more than sixty-five
(65%) percent;
 
(2)           the Participant’s Average Monthly Compensation computed at
termination;
 
(3)           the sum of his or her Pension Retirement Benefits payable at
Normal Retirement Date under the CLARCOR Pension Plan and the CLARCOR
Supplemental Plan.
 
(b)           Payment of benefits shall commence either (i) on the Participant’s
Normal Retirement Date or (ii) the first day of any month beginning after the
later of the Participant’s attainment of age 60 and the Participant’s
termination of employment with CLARCOR and all subsidiaries, as the Plan
Administrator shall determine and shall be subject to the provisions of Article
VI and Article VIII of the Plan.
 
-4-

--------------------------------------------------------------------------------


 
(c)           If payment of benefits commences prior to the Participant’s Normal
Retirement Date, the benefit determined above will be actuarially reduced
according to the same unisex mortality assumption and interest rate being used
on the annuity commencement date to calculate alternate benefits under the
CLARCOR Pension Plan.
 
(d)           If the employment of a Participant by CLARCOR and all subsidiaries
terminates before he has attained age 50 and completed 5 years of service for
any reason other than Cause, death, disability or Involuntary Termination
following a Change of Control, no benefits will be payable from the Plan to or
with respect to such Participant.
 
(e)           If the employment of a Participant is terminated by CLARCOR and
all subsidiaries for Cause no benefits will be payable from the Plan to or with
respect to such Participant.
 
ARTICLE IV
INVOLUNTARY TERMINATION
FOLLOWING CHANGE OF CONTROL
 
In the event the employment of a Participant by CLARCOR and all subsidiaries
terminates prior to his or her Normal Retirement Date by reason of an
Involuntary Termination following a Change of Control, the Participant shall be
entitled to receive a single sum payment, determined in accordance with Article
VIII of the Plan, in an amount equal to the actuarial equivalent of a monthly
benefit in the form of a life and 15 year certain annuity.
 
(1)           Compute an Early Retirement Benefit for the Participant as
provided in Article III (whether or not such Participant had reached 50 years of
age or completed 5 years of service prior to the date of his or her Involuntary
Termination) but including one additional year of service credit (not to exceed
5 years) for each year between the date of such termination and the
Participant’s Normal Retirement Date; and,
 
(2)           Assume payments of such Early Retirement Benefit commenced on the
first day of the month following the date of such termination, without actuarial
reduction attributable to the first five years prior to Normal Retirement Date.
 
ARTICLE V
TOTAL AND PERMANENT DISABILITY
 
(a)           In the event the employment of a Participant by CLARCOR and all
subsidiaries terminates prior to his or her Normal Retirement Date under
circumstances in which the Board determines that a Participant has become
Disabled, such Participant shall be entitled to receive a monthly benefit equal
to the product of (1 and (2) reduced by (3)):
 
(1)           four and one-third (4.333%) percent times the number of full and
fractional years of service credited to the Participant under the CLARCOR
Pension Plan after attainment of age 40, but not more than sixty-five (65%)
percent;
 
-5-

--------------------------------------------------------------------------------


 
(2)           the Participant’s Average Monthly Compensation computed at
termination;
 
(3)           the sum of his or her Pension Retirement Benefits payable at
Normal Retirement Date under the CLARCOR Pension Plan and the CLARCOR
Supplemental Plan.
 
(b)           Payment of benefits shall commence either (i) on the Participant’s
Normal Retirement Date or (ii) the first day of any month beginning after the
Participant’s termination of employment with CLARCOR and all subsidiaries, as
the Plan Administrator shall determine.
 
(c)           If payment of benefits as an annuity commences prior to the
Participant’s Normal Retirement Date, the benefit determined in (a) above will
be actuarially reduced according to the same unisex mortality assumption and
interest rate being used on the annuity commencement date to calculate alternate
benefits under the CLARCOR Pension Plan.
 
ARTICLE VI
DEATH
 
In the event that a Participant predeceases his or her spouse, the spouse shall
be entitled to receive the following benefits:
 
(a)           If death of the Participant occurs prior to the commencement of
benefits hereunder, and prior to the Participant’s Normal Retirement Date, the
Participant’s spouse shall receive a monthly benefit calculated in accordance
with Article V, in the amount that would have been payable to the Participant if
he or she had terminated employment on the day preceding his or her date of
death and had elected an actuarially reduced annuity commencing on that date. If
death of the Participant occurs prior to the commencement of benefits hereunder,
and on or after the Participant’s Normal Retirement Date, the Participant’s
spouse shall receive a monthly benefit calculated in accordance with Article VII
as if such Participant had retired on the day preceding his or her date of death
and had elected an annuity commencing on that date. Payment of monthly benefits
to the spouse shall commence on the first day of the month following such
Participant’s death and continue for 15 years or until the death of the spouse,
whichever occurs first.
 
(b)           If the death of the Participant occurs after the commencement of
payment of benefits hereunder, his or her surviving spouse to whom he was
married at the date benefits commenced shall receive monthly payments equal to
those being paid to such Participant on the date of his or her death. Such
payments shall continue so that the total payment period (including all payments
to the Participant) equals 15 years, or until the death of the spouse, whichever
occurs first.
 
-6-

--------------------------------------------------------------------------------


 
(c)           If the Participant has received the benefits to which he is
entitled from this Plan in the form of a single sum payment prior to his or her
death, no further benefits shall be paid.
 
(d)           Notwithstanding the foregoing, if benefits under this Plan were
payable in a single sum or in installments under an election made by the
Participant under Article VIII of the Plan, but the full value of the
Participant’s benefit had not been paid as of the date of his or her death,
payment of any unpaid installments shall be made to the Participant’s
beneficiary, as named in a document filed with the Secretary of CLARCOR, or if
none is so named, to the Participant’s surviving spouse, if any, or, if none, to
the estate or estate planning trust of the Participant, as the Plan
Administrator shall determine.
 
ARTICLE VII
DEFERRED RETIREMENT
 
(a)           In the event a Participant continues employment beyond his or her
Normal Retirement Date, such Participant shall receive a monthly benefit for his
or her life alone equal to the product of (1) and (2), the total of which shall
be reduced by (3).
 
(1)           four and one-third (4.333%) percent times the number of full and
fractional years of service credited to the Participant under the CLARCOR
Pension Plan after attainment of age 40 to the Participant’s Deferred Retirement
Date, but not more than sixty-five (65%) percent.
 
(2)           the Participant’s Average Monthly Compensation computed at
termination,
 
(3)           the sum of his or her Pension Retirement Benefits payable at
Normal Retirement Date under the CLARCOR Pension Plan and the CLARCOR
Supplemental Plan.
 
(b)           Payment of benefits pursuant to this Article VII shall commence on
the Participant’s Deferred Retirement Date and shall be subject to the
provisions of Article VI and Article VIII of the Plan.
 
ARTICLE VIII
FORM OF PAYMENT OF BENEFITS
 
Payment of benefits shall be made either in the form of a life and 15 year
certain annuity, a single sum payment, or in substantially equal installments
payable at least annually over a period not to exceed 10 years. The single sum
payment and the installment payments shall be actuarially equivalent to the life
and 15-year certain annuity. The form of payment shall be as elected by the
Participant prior to the end of the calendar year immediately preceding the year
in which the Participant commences benefit payments, or at such other times as
approved by the Plan Administrator. The determination of the single sum payment
shall be based on the unisex mortality assumptions then being used to calculate
alternative benefits under the CLARCOR Pension Plan and on the immediate
interest rate that would be used by the PBGC for purposes of determining the
present value of a lump sum distribution on plan termination as in effect as of
the date of distribution. If payment is to be made in installments, the
principal amount thereof shall be the single sum payment as calculated above,
and interest shall be paid on the unpaid balance at the prime rate. All payments
under the Plan shall be subject to all applicable income and other tax
withholding requirements
 
-7-

--------------------------------------------------------------------------------


 
ARTICLE IX
EXPENSES
 
Costs and expenses of administering this Plan and providing the benefits
hereunder will be paid by CLARCOR. CLARCOR will pay, to the full extent
permitted by law, all legal fees and expenses which the Participant may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by CLARCOR, the Participant or others relating to the validity or enforceability
of, or liability under, any provision of this Plan or any guarantee of
performance thereof (including as a result of any contest by the Participant
about the amount of any payment pursuant to this Plan), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended.
 
ARTICLE X
INALIENABILITY
 
No benefit payment under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by a Participant or his or her spouse or
beneficiary and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void; nor shall
CLARCOR be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to any benefit.
 
ARTICLE XI
AMENDMENT AND TERMINATION
 
CLARCOR may amend or terminate this Plan at any time by action of the Board,
without the consent of any Participant or his or her spouse or beneficiaries;
provided, however, that (i) this Plan shall not be amended or terminated so as
to reduce the benefits payable to a Participant to less than the amount the
Participant would have been entitled to receive if he had retired (if he was
then eligible to do so) immediately preceding the effective date of the
amendment or termination, or (if he was not then eligible to retire) if his or
her employment had then terminated under Article III, disregarding any minimum
required age or period of service, and (ii) no amendment or termination shall
reduce the benefit payable under this Plan to a Participant whose employment
terminated prior to such amendment or termination, or to a spouse or beneficiary
of such Participant.
 
ARTICLE XII
OBLIGATIONS OF SUCCESSORS
 
CLARCOR will not be a party to any merger, consolidation or reorganization
unless its obligations under this Plan are expressly assumed by its successor or
successors.
 
-8-

--------------------------------------------------------------------------------


 
ARTICLE XIII
PARTICIPANT’S RIGHTS
 
The right of a Participant or any person claiming under this Plan to receive
distributions hereunder shall be an unsecured claim against the general assets
of CLARCOR and no Participant shall have any rights in or against any particular
asset of CLARCOR.
 
Nothing herein shall confer upon any Participant any right to continue in
CLARCOR’s employment.
 
ARTICLE XIV
FORFEITURE OF BENEFITS
 
Anything to the contrary contained in this Plan notwithstanding, unless the
Board shall otherwise determine in its sole discretion, all benefits paid or
payable to a Participant under this Plan prior to a Change of Control (other
than benefits payable pursuant to Article IV) shall be forfeited if the
Participant, without the prior written consent of CLARCOR, knowingly engages in
(as owner, partner, shareholder, employer, director, officer, agent, consultant
or otherwise), with or without compensation, any business which is in
competition with CLARCOR or any of its subsidiaries or if the Participant,
without the prior written consent of CLARCOR, provides any third party with any
confidential information with respect to CLARCOR or any of its subsidiaries.
 
ARTICLE XV
ADMINISTRATION
 
This Plan shall be administered by the Board which may delegate its duties to or
request advice from its Compensation and Stock Option Committee. Said Board or
Committee in the event of delegation shall have sole discretionary authority to
control and manage the operations and administration of this Plan, including the
discretionary authority to construe and interpret the Plan, decide all questions
of eligibility and determine the amount, manner and time of payment of any
benefits hereunder, and all other rights and powers necessary and convenient to
the carrying out of its functions hereunder. Any decision by the Board or
Committee shall be final and binding on all parties hereto, subject to the
claims procedure described below.
 
-9-

--------------------------------------------------------------------------------


 
ARTICLE XVI
CLAIMS PROCEDURE
 
If the Participant or his or her beneficiary believes he or she is entitled to
benefits pursuant to the Plan in an amount greater than those which he is
receiving or has received, he or she may file a claim with the Compensation and
Stock Option Committee. Such a claim shall be in writing and state the nature of
the claim, the facts supporting the claim, the amount claimed, and the address
of the claimant. The Committee shall review the claim and, unless special
circumstances require an extension of time, within 90 days after receipt of the
claim, give written notice by registered or certified mail to the claimant of
its decision with respect to the claim. If special circumstances require an
extension of time, the claimant shall be so advised in writing within the
initial 90-day period and in no event shall such an extension exceed 90 days.
The notice of the Committee’s decision with respect to the claim shall be
written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, shall set forth the specific reasons for
the denial, specific references to the pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim, an explanation of why such
material or information is necessary, and an explanation of the claim review
procedure under the Plan. The Committee shall also advise the claimant that the
claimant or his or her duly authorized representative may request a review by
the Committee of the denial by filing with the Committee, within 65 days after
notice of the denial has been received by the claimant, a written request of
such review. The claimant shall be informed that he may have reasonable access
to pertinent documents and submit comments in writing to the Committee within
the same 65-day period. If a request is so filed, review of the denial shall be
made by the Committee within, unless special circumstances require an extension
of time, 60 days after receipt of such request, and the claimant shall be given
written notice of the final decision. If special circumstances require an
extension of time, the claimant shall be so advised in writing within the
initial 60-day period and in no event shall such an extension exceed 60 days.
The notice of the final decision shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based and shall be written in a manner calculated to be understood by the
claimant.
 
ARTICLE XVII
APPLICABLE LAW
 
This Plan shall be governed by and subject to applicable Federal laws and the
laws of the State of Illinois.


-10-

--------------------------------------------------------------------------------

